Citation Nr: 1102317	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the RO in St. 
Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran is service-connected for the following: diabetes 
mellitus type 2 (20 percent), coronary artery disease (60 
percent), hypertension (10 percent), peripheral neuropathy of the 
right lower extremity (10 percent), and peripheral neuropathy of 
the left lower extremity (10 percent), which results in an 80 
percent combined evaluation. 

2.  The Veteran's service-connected disabilities do not prevent 
him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in May 2008, prior to the 
initial RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter also advised the Veteran as to how VA 
assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records, private treatment records, 
and lay statements with the claims file.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.    

The Veteran was also provided with a VA examination relating to 
his TDIU claim in July 2008.  The Board finds the VA examination 
report reflects that the examiner reviewed the Veteran's past 
medical history, including the claims file, recorded his current 
complaints, conducted a thorough physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2010).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

TDIU

A veteran may be awarded TDIU upon a showing that he is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.26 (2010).  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the impairment 
caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2010); see also Ferraro v. Derwinski, 1 
Vet. App. 326, 331-332 (1991). 
 
TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).  In addition, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration where 
the Veteran is found unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b) (2010).  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or a veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in a veteran's favor.  38 
C.F.R. § 4.3 (2010).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) 
(previously cited at M21-1, Part IV, paragraph 7.09), defines the 
term as that "at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular occupation 
in the community where the veteran resides." 
 
Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days that 
a veteran actually works and without regard to a veteran's earned 
annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 
(1993), the Court held that the central inquiry in determining 
whether a veteran is entitled to TDIU is whether his service-
connected disabilities alone are of sufficient severity to 
produce unemployability. 
 
The determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could also 
potentially be due to external bases such as economic factors, 
but rather to all reasonably available sources of employment 
under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991). 
  
In the present case, the Veteran is service-connected for 
diabetes mellitus type 2 (20 percent), coronary artery disease 
(60 percent), hypertension (10 percent), peripheral neuropathy of 
the right lower extremity (10 percent), and peripheral neuropathy 
of the left lower extremity (10 percent).  His combined 
disability rating is 80 percent.  Therefore, he meets the 
threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) 
(2010) for consideration of TDIU.  However, for a grant of TDIU 
there must be evidence that he is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.  

In other words, the sole fact that the Veteran is unemployed or 
has difficulty obtaining employment is not enough.  Therefore, 
the question now presented is whether he is capable of performing 
the physical and mental acts required by employment, not whether 
he can find employment.  

The evidence submitted in favor the Veteran's claim includes a 
report from his former employer.  In pertinent part, the employer 
stated that the Veteran was no longer to work as a prep cook 
because of his inability to stand for prolonged periods.

Treatment records from Drs. B.L., G.M., N.S., and T.H. were 
obtained and associated with respect to the Veteran's claim for 
TDIU.  Those records discuss the current level of severity of the 
Veteran's various service and non-service connected disabilities.  
However, none of the records address the question of whether the 
Veteran's service connected disabilities alone prevent him from 
working.  

The only medical evidence addressing the question of whether the 
Veteran's service connected disabilities alone prevent him from 
working is the report of a July 2008 VA examination.  The 
examiner essentially determined that the Veteran's service 
connected would have an adverse effect on his ability to perform 
physical labor but that he could still work in a sedentary work 
environment.  Specifically, the VA examiner opined that diabetes 
mellitus type 2 would have no impact on his employability in a 
sedentary or physical capacity; coronary artery disease would 
have no impact on his employability in a sedentary or physical 
capacity; hypertension would not prohibit sedentary employment 
even although a high stress environment would be expected to 
elevate his blood pressure; hypertension would have no impact on 
his physical employability; peripheral neuropathy of the 
bilateral lower extremities would have no impact on his ability 
to perform sedentary employment.  

Based on the foregoing evidence, the Board finds that a TDIU is 
not warranted.  Specifically, the record does not demonstrate 
that the Veteran's service-connected disabilities, in and of 
themselves, are of such severity as to preclude his participation 
in substantially gainful employment, particularly in a sedentary, 
non-stressful environment.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is not 
applicable. 

	In reaching this decision, the Board has considered the 
assertions from the Veteran and his wife that his 
service-connected disabilities have rendered him incapable of 
substantial employment.  The Board acknowledges that the 
Veteran's assertions that he has tried, and is unable to, work in 
his trained field as a cook while sitting down due to the 
possibility of dangerous spills and that he is unable to stand 
for long periods of time before experiencing a burning sensation 
in his legs.  Further, the Board has considered that the Veteran 
has a GED but no higher education.  The Board has also considered 
the Veteran's former employer's statement that the Veteran left 
his employment due to an inability to stand for long periods. 
	
The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that 
his disabilities prevent him from doing his usual occupation and 
that his 11th grade education, GED, and age prevent him from 
learning a new trade, thereby causing him to be unemployed.  The 
Board acknowledges his belief that his symptoms are of such 
severity as to warrant a TDIU; however, the competent evidence of 
record does not show that he in unable to secure and follow a 
substantially gainful occupation by reason of his 
service-connected disabilities.  
	
As such, the Board finds these records to be more probative than 
the Veteran's subjective assertions of an inability to maintain 
gainful employment as a result of his service-connected 
disabilities.  In light of the above discussion, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's TDIU claim.  There is no doubt to be otherwise 
resolved.  As such, the appeal is denied.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


